Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1-4 and 6-12 are objected to because of the following informalities:  
As for claim 1, since the first signal (WS(j)) of the second pixel circuit (530S(ij); fig. 2A) is to be transferred (when SE(i) is active) via the amplifier circuit (fig. 2B) to the sampling circuit (fig. 2C), the second pixel circuit actually supplies the first signal during which the third signal (i.e. SE(i)) is supplied. 
The issue can be resolved by amending “wherein the second pixel circuit is configured to be supplied a first signal on the basis of the imaging signal in a period during which the third selection signal is supplied” to “wherein the second pixel circuit is configured to supply a first signal on the basis of the imaging signal in a period during which the third selection signal is supplied.”  Claims 2-4 and 6-12 depend from claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claim 13, it is unclear as to the relationship between the second region and the third region.  Specifically, how the second and third regions relate to the display area of the data processing device.  If the claim corresponds to fig. 15A, 15B and 15C, then the issue could be resolved by appending “wherein the second region displayed is different from the third region displayed and indicates where the subject to touch or approach.”

Allowable Subject Matter
Claims 1-4 and 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record teaches, inter alia, 
wherein the eighth conductive film is supplied with the first selection signal, 
wherein the first pixel circuit comprises a fourth switch, a fifth switch, a second transistor, a second capacitor, and a second node, 
wherein the second transistor comprises a gate electrode electrically connected to the second node, a first electrode electrically connected to the light-emitting element, and a second electrode electrically connected to the twelfth conductive film, 
wherein the fourth switch comprises a first terminal electrically connected to the second node, and a second terminal electrically connected to the tenth conductive film, 
wherein a conduction state of the fourth switch is configured to be controlled by a potential of the eighth conductive film, 
wherein the fifth switch comprises a first terminal electrically connected to the eleventh conductive film, 
wherein a conduction state of the fifth switch is configured to be controlled by a potential of the ninth conductive film, and 
wherein the second capacitor comprises a conductive film electrically connected to the second node and a conductive film electrically connected to a second terminal of the fifth switch, of claim 1 (fig. 3; see eighth conductive film G1, ninth conductive film G2, tenth conductive film S1g, eleventh conductive film S2g, twelve conductive film ANO, fourth switch SW21, fifth switch SW22, second transistor M21, second capacitor C21, and second node N21); and 
determining a first region; 
generating an image comprising a second region and a third region on the basis of the first region; 
displaying the image, wherein the second region overlaps with the first region; and 
imaging one of a subject touching the first region and a subject approaching the first region while displaying the image, 
wherein the second region displayed is different from the third region displayed and indicates where the subject to touch or approach, of claim 13 (fig. 15A-15C).
Okamoto (US 2017/0365224) teaches a display device (fig. 2A) having high visibility regardless of the ambient brightness. The display device includes a light-receiving element, a display element, a first transistor, and a second transistor. One of a source and a drain of the first transistor is electrically connected to one electrode of the light-receiving element. The one of the source and the drain of the first transistor is electrically connected to one of a source and a drain of the second transistor. The display device has a function of, by turning on the second transistor, changing the gray level of the display element in accordance with the amount of light detected by the light-receiving element.  Okamoto does not teach nor suggest the features as claimed in claims 1 and 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/               Primary Examiner, Art Unit 2628